
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


FORM OF INCENTIVE STOCK OPTION NOTICE


[RECIPIENT NAME]
[RECIPIENT ADDRESS]

        This Option Notice (the "Notice") dated as of [GRANT DATE] (the "Grant
Date") is being sent to you by Virgin Media Inc. (including any successor
company, the "Company"). As you are presently serving as an employee of Virgin
Media Inc. or one of its subsidiary corporations, in recognition of your
services and pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan (the
"Plan"), the Company has granted you the Option provided for in this Notice.
This Option is subject to the terms and conditions set forth in the Plan, which
is incorporated herein by reference, and defined terms used but not defined in
this Notice shall have the meaning set forth in the Plan.

        1.    Grant of Option.    The Company hereby irrevocably grants to you,
as of the Grant Date, an option to purchase up to [NUMBER] shares of the
Company's Common Stock at a price of $[EXERCISE PRICE] per share (the "Option").
This Option is intended to qualify as an Incentive Stock Option under U.S. tax
laws and the Company will treat it as such to the extent permitted by applicable
law.

        2.    Vesting.    This Option shall vest [TERMS OF VESTING].

        3.    Exercise Period.    Except as set forth in paragraph 2, the Option
shall stop vesting immediately upon the termination of your employment and any
portion of the Option that is not vested at the time of termination of your
employment shall immediately be forfeited and cancelled. Your right to exercise
that portion of the Option that is vested at the time of your termination shall
terminate on the earlier of the following dates: (a) three months after the
termination of your employment other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) [FINAL MATURITY DATE].

        4.    Manner of Exercise.    This Option may be exercised by delivery to
the Company of a written notice signed by the person entitled to exercise the
Option, specifying the number of shares which such person wishes to purchase,
together with a certified or bank check or cash (or such other manner of payment
as permitted by the Plan) for the aggregate option price for that number of
shares and any required withholding (including a payment sufficient to indemnify
the Company or any subsidiary of the Company in full against any and all
liability to account for any tax or duty payable and arising by reason of the
exercise of the Option).

        5.    Transferability.    Neither this Option nor any interest in this
Option may be transferred other than by will or the laws of descent or
distribution, and this Option may be exercised during your lifetime only by you
or your guardian or legal representative.

    VIRGIN MEDIA INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



FORM OF INCENTIVE STOCK OPTION NOTICE
